—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating the prison disciplinary rules prohibiting violent conduct and assault on an inmate. Evidence presented at petitioner’s disciplinary hearing included the misbehavior report, information provided by a confidential informant and the testimony of the sergeant who had participated in an investigation of the matter. The sergeant testified that an inmate informant had approached him and, as an eyewitness to the assault, had identified petitioner as one of the individuals who had taken an active part in punching and kicking the victim. Under the circumstances presented here, we find that substantial evidence supports the determination of petitioner’s guilt (see Matter of Colon v Goord, 245 AD2d 582, 584 [1997]). Petitioner’s remaining contentions have been examined and found to be without merit.
Cardona, P.J., Mercure, Crew III, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.